Dear Mayor Mayfield and Mr. Newell:
We received your request for an opinion on behalf of the Town of Haynesville regarding the use of public funds.  You specifically question whether or not the Town of Haynesville may contribute funds to an agency such as the Boys and Girls Club of America.
Because you question the use of public funds, your request must be addressed in light of Article 7, Section 14 of the Louisiana Constitution of 1974 which expressly prohibits the funds, credit, property, or things of value of the state or any political subdivision thereof from being loaned, pledged, or donated to or for any person, association, or corporation.  The Louisiana Supreme Court ruled that Article 7, Section 14 is violated whenever the state or one of its political subdivisions seeks to give up something of value when it is under no obligation to do so.  City of Port Allen v. Louisiana Municipal Risk Agency, 439 So.2d 399(La. 1983).  Our office has interpreted legal obligation to mean that the expenditure of funds be sanctioned, authorized by law, or in the discharge of a legal duty.  Atty. Gen. Op. Nos. 00-14 and 92-204.
However, Article 7, Section 14B authorizes the use of public funds for programs of social welfare for the aid and support of the needy.  Our office has consistently opined that there must be some type of objective criteria to properly identify those who are needy.  See Atty. Gen. Op. Nos. 00-174 and 99-250.
Article 7, Section 14C of the Louisiana Constitution authorizes the state and its political subdivisions to engage in cooperative endeavors for a public purpose with governmental agencies, public or private corporations, and/or individuals.  Our office has opined that such a cooperative endeavor, to be legally permissible, must be made pursuant to a legal obligation; must be for a public purpose; and, it must result in a public benefit which is proportionate to its cost.  See Atty. Gen. Op. Nos. 01-0290 and 01-86.
In light of the above, it is our opinion that the Town of Haynesville may not simply donate funds to an agency such as the Boys and Girls Club of America.  It can, however, expend public funds for a program of social welfare for the aid and support of the needy provided that there exist objective criteria to properly identify those who are needy.
The Town of Haynesville may also consider utilizing the provisions of Article 7, Section 14C, cooperative endeavor agreement, provided that it can meet the requirements outlined above.  That is, it must be legally obligated or sanctioned to expend the funds at issue; the expenditure must be for a public purpose; and, the expenditure must result in a public benefit which is proportionate to its cost.
We trust that this adequately responds to your request.  If you have any questions, please contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: May 30, 2002